ORDER
PER CURIAM
Michael and Cindy Sivore appeal the trial court’s declaratory judgment in favor of Ocwen Loan Servicing enforcing a promissory note and deed of trust securing their home mortgage loan. Finding no error, we, affirm.
■ We have- reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).